MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Jan 29 2016, 8:33 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Aaron Cannon,                                            January 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1506-CR-615
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina R.
Appellee-Plaintiff                                       Klineman, Judge
                                                         Trial Court Cause No.
                                                         49G17-1503-F6-7120



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-615 | January 29, 2016       Page 1 of 5
                                             Case Summary
[1]   Following a bench trial, Aaron Cannon appeals his conviction for domestic

      battery, a level 6 felony. The sole issue presented for our review is whether the

      State presented sufficient evidence to support his conviction. Finding the

      evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the conviction indicate that Stephanie Ludy is the

      mother of two girls: E.C., age eleven, and U.L., age six. Cannon is the father of

      E.C. The girls resided with their mother. On February 28, 2015, Ludy and

      Cannon made arrangements for the girls to be dropped off at Cannon’s

      apartment at 1:00 p.m. to spend time with him for his birthday. En route, Ludy

      stopped to get groceries, a birthday present, a balloon, and sandwiches for the

      girls. Around 4:00 p.m., Cannon texted Ludy and was upset, believing that she

      was cutting into his time with the girls.


[3]   Upon arriving at Cannon’s apartment, Ludy acknowledged that she was late as

      she carried the groceries into the apartment. Cannon carried the girls’

      overnight bags into the bedroom. Ludy felt that Cannon had been drinking, as

      he became belligerent. She did not feel comfortable leaving the girls with

      Cannon and suggested that she take the girls and bring them back the next day.

      Cannon responded, “[G]et the f[*]ck out of my house,” and sat on an ottoman

      next to U.L. Tr. at 12. Cannon listened to U.L. talk about school. Ludy stood




      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-615 | January 29, 2016   Page 2 of 5
      about eighteen inches away from Cannon and continued to insist to take the

      girls.


[4]   Approximately ten minutes later, Ludy told E.C. to grab her things from the

      bedroom and told U.L. to put her coat on. From his seat, Cannon grabbed

      U.L. with one hand, causing a small scratch on her side, and simultaneously hit

      Ludy in her chest with his fist, which was “hard enough to knock the wind out

      of [her].” Id. at 21. U.L. saw her mother cry after Cannon hit her and also

      begin to cry. Ludy took the groceries and said, “I’m calling the police, you do

      not put your hands on me,” and took the girls outside Cannon’s apartment. Id.

      at 22. Ludy called the police and waited in the car with the girls until they

      arrived.


[5]   The State charged Cannon with three level 6 felonies: domestic battery (Count

      I), battery in the presence of a child (Count II), and battery on a person less

      than fourteen (Count III), and three class A misdemeanors: domestic battery

      (Count IV) and battery resulting in bodily injury (Counts V and VI). After a

      bench trial, Cannon was acquitted of Counts III and VI and convicted of

      Counts I, II, IV, and V. The trial court merged the last three counts with Count

      I.


                                     Discussion and Decision
[6]   Cannon challenges the sufficiency of the evidence to support his conviction.

      When reviewing a claim of insufficient evidence, we neither reweigh the

      evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495, 499 (Ind.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-615 | January 29, 2016   Page 3 of 5
      2015). We look to the evidence and reasonable inferences drawn therefrom that

      support the verdict and will affirm if there is probative evidence from which a

      reasonable factfinder could have found the defendant guilty beyond a

      reasonable doubt. Id. If the testimony believed by the trier of fact is enough to

      support the verdict, then we will not disturb the conviction. Id. at 500.


[7]   To prove that Cannon committed domestic battery, the State was required to

      show that he knowingly or intentionally touched an individual with whom he

      has a child in common in a rude, insolent, or angry manner resulting in bodily

      injury. Ind. Code § 35-42-2-1.3(a)(3). It is a level 6 felony if the person

      commits the battery in the presence of a child less than sixteen years of age,

      knowing that the child is present and may be able to hear or see the offense.

      Ind. Code § 35-42-2-1.3(b)(2).


[8]   Cannon claims that the State failed to prove that he knowingly touched Ludy in

      a rude, insolent, or angry manner. He argues that the touching was accidental.

      “A person engages in conduct ‘knowingly’ if, when he engages in the conduct,

      he is aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b).

      Intent may be determined from a person’s conduct and the natural

      consequences thereof, and intent may be inferred from the circumstantial

      evidence. Chatham v. State, 845 N.E.2d 203, 206 (Ind. Ct. App. 2006).


[9]   Cannon was seated on an ottoman eighteen inches from Ludy when he hit her

      in her chest “hard enough to knock the wind out of [her].” Tr. at 21. U.L.

      testified that she saw Cannon hit her mother with his fist. Id. at 30. E.C.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-615 | January 29, 2016   Page 4 of 5
       testified to hearing her mother say, “Aaron you hit me,” but did not see what

       happened because she was gathering her things from the bedroom. Id. at 41.


[10]   This evidence favorable to the verdict was sufficient to prove that Cannon

       knowingly struck Ludy in the chest in a rude, insolent, or angry manner. We

       decline Cannon’s improper invitation to reweigh the evidence and reassess the

       witness credibility in his favor. We affirm Cannon’s conviction.


[11]   Affirmed.


       Vaidik C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-CR-615 | January 29, 2016   Page 5 of 5